Citation Nr: 0509608	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  03-10 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for right ear tinnitus.  

3.  Entitlement to service connection for right eye vision 
loss. 


REPRESENTATION

Veteran represented by:  Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 2001 RO decision.  

In April 2004, the Board promulgated a decision in regard to 
one of the issues on appeal, that of service connection for a 
claimed back disability.  The Board also remanded to the RO 
four issues remaining on appeal, for further evidentiary and 
due process development.  Of those issues, only the issue of 
a compensable rating for a subungual wart of the left first 
toe will not be discussed in this document.  As noted in the 
remand, the Board would undertake further appellate review 
with regard to the increased rating claim only if the veteran 
perfected an appeal with a timely filed substantive appeal 
following the issuance of a statement of the case pertaining 
to the claim.  The RO issued a statement of the case in 
October 2004, but as the veteran did not perfect an appeal, 
the issue was not certified for appellate review.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  The medical evidence shows that right ear hearing loss 
was first clinically manifest after the veteran's discharge 
from active service; his currently demonstrated right ear 
hearing loss is not shown to be related to active service.  

3.  The medical evidence shows that tinnitus was first 
clinically manifest after the veteran's discharge from active 
service; his currently diagnosed tinnitus is not shown to be 
related to active service.  

4.  There is no competent evidence of record showing that the 
veteran's current right eye vision loss, diagnosed as 
amblyopia, either had its clinical onset in active service or 
had undergone an increase in severity beyond natural 
progression of the condition during active service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss is not due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2004). 

2.  Right ear tinnitus is not due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

3.  Right eye vision loss is not due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claims decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the RO decision in December 2001, as well as 
following such decision, and, as explained herein below, 
complied with the requirements of the VCAA as interpreted by 
the Court in Pelegrini II.  

In the VCAA notices sent to the veteran in June 2001, August 
2003, and October 2004, the RO advised him of what was 
required to prevail on his claims for service connection, 
what specifically VA had done and would do to assist in those 
claims, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  The RO also requested the 
veteran to let it know if there was any other evidence or 
information that he believed might support his claim.  

Further, the veteran was provided with a copy of the rating 
decision dated in December 2001 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection, and was advised as to the nature of the 
evidence necessary to substantiate his claims.  In that 
rating decision, the RO also informed the veteran of the 
reasons that his claims were denied and the evidence it had 
considered in denying the claims.  The general advisements 
were reiterated in the statement of the case issued in 
February 2003 and in the supplemental statement of the case 
issued in December 2004.  The statement of the case and 
supplemental statement of the case also provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  Thus, through 
the rating decision, statement of the case, and supplemental 
statement of the case, the RO informed the veteran of the 
information and evidence needed to substantiate his claims.  
See 38 U.S.C.A. §§ 5102, 5103.  In short, the veteran has 
been notified of the information or evidence necessary to 
substantiate his claims and the parties responsible for 
obtaining that evidence.

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he did not 
indicate that he desired a hearing.  Despite requests for 
treatment information in June 2001, August 2003, and October 
2004, the veteran has not informed VA of the existence of any 
outpatient or inpatient treatment records from either private 
providers or the VA, in order for the VA to obtain records on 
his behalf in support of his claims.  VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claims.  38 U.S.C.A.§ 5103A(d).  VA examinations were 
conducted in October 2004.  The veteran has not alleged, nor 
does the record currently reflect, that there exists any 
additionally available evidence for consideration in his 
appeal.  The Board thus finds that VA has done everything 
reasonably possible to assist the veteran.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims for Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year following separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran will be considered to have been in sound medical 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated during 
service.  38 U.S.C.A. § 1111, 1132; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles, which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

A review of the record shows that the veteran served on 
active duty from November 1966 to November 1968.  His service 
medical records show that on a May 1966 physical examination 
for induction purposes the veteran's ears and eyes were 
generally evaluated as normal.  Audiogram findings indicated 
the following pure tone thresholds, in decibels (the numbers 
in parentheses are ASA units converted to ISO (ANSI) units), 
at 500, 1,000, 2,000, and 4,000 Hertz:  0 (15), -5 (5), -5 
(5), and -5 (0) in the right ear.  Visual acuity of the right 
eye was 20/400 (uncorrected) and 20/200 (corrected) for 
distance.  The diagnosis was amblyopia, and the veteran's 
physical profile, or "PULHES," which reflects overall 
physical and psychiatric condition on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect that is below the level of medical fitness for 
retention in the military service), was indicated to be "1" 
in all aspects except for the eyes, which were indicated to 
be "2."  

In July 1967, the veteran complained of a recurring earache.  
In October 1967, he reported headache pain in his ear.  There 
was a retracted eardrum, and he was prescribed ear drops.  On 
a September 1968 Report of Medical History, the veteran 
reported that he was partially blind in his right eye.  A 
physician remarked that he had amblyopia, existing prior to 
service.  On a September 1968 physical examination for 
separation purposes, the veteran's ears and eyes were 
generally evaluated as normal.  Audiogram findings indicated 
the following pure tone thresholds, in decibels (the numbers 
in parentheses are ASA units converted to ISO (ANSI) units), 
at 250, 500, 1,000, 2,000, 4,000 and 8,000 Hertz:  -5 (10) , 
-5 (10), -5 (5), -5 (5), 10 (15), and 20 (30) in the right 
ear.  Visual acuity of the right eye was 20/1000 
(uncorrected) for distance and near.  The diagnosis was 
amblyopia, existing prior to service, and the physical 
profile was indicated to be "1" in all aspects except for 
the eyes, which were indicated to be "3."   

In October 1968, the veteran complained of earache pain 
running up the right side of his throat and into the ear.  An 
examination was negative.  The diagnosis was no disease and 
questionable early cold.  The veteran was seen the following 
day with the same complaints and prescribed ear drops.  In a 
November 1968 statement, the veteran indicated that there had 
been no change in his medical condition since his separation 
physical examination.  He was discharged from service in 
November 1968.

Post-service medical records consist solely of VA examination 
reports dated in January 1970 and October 2004.  In January 
1970, the veteran underwent a VA general medical examination.  
His chief complaints pertained to his feet and skin, and it 
was noted that he had no other physical complaints at that 
time.  The ears were evaluated as normal, with no hearing 
loss noted.  The eyes were also evaluated as normal (visual 
acuity was not tested).  There was no diagnosis referable to 
either the ears or the eyes.   

In October 2004, the veteran underwent a VA audiological 
examination.  He reported difficulty in hearing some sounds 
on the right side and mild tinnitus on the right side.  He 
denied any vocational or recreational noise exposure.  There 
was no history of ear infections/surgeries, aural fullness, 
vertigo, familial involvement, or head trauma.  Audiogram 
findings indicated the following pure tone thresholds, in 
decibels, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz:  10, 
10, 15, 15, and 50, for an average of 22.5 in the right ear.  
The speech recognition score, per the Maryland CNC word list, 
was 100 percent in the right ear.  The examiner interpreted 
the audiology results as indicating moderate high frequency 
sensorineural loss in the right ear with a speech recognition 
score of 100 percent.  The examiner noted that review of the 
veteran's military medical records showed hearing was within 
normal limits at both induction and separation, with no 
mention of tinnitus.  He opined that it was therefore less 
than likely that either the hearing loss or tinnitus was the 
result of military service.  

In October 2004, the veteran underwent a VA eye examination.  
He reported that his right eye had been weak since childhood 
and that it had gradually worsened over the years.  He denied 
any injury or ocular disease.  On examination, visual acuity 
in the right eye was decreased.  The diagnoses were 
refractive amblyopia and age-related nuclear sclerosis.  The 
examiner remarked that the veteran's amblyopia had been 
present since childhood based on the veteran's refractive 
error and that it was not likely that his service record 
caused the condition to worsen.  He also added that the 
nuclear sclerosis was related to aging and not from trauma.  
The examiner noted that he had reviewed the veteran's claims 
file for the purpose of conducting the examination.  

After a careful review of the record and the veteran's 
contentions, the Board finds that the preponderance of the 
evidence is against the veteran's claims of service 
connection for right ear hearing loss, right ear tinnitus, 
and right eye vision loss, as further explained herein below.  

A.  Right Ear Hearing Loss

The veteran claims that he is presently unable to hear well 
as a result of inservice exposure to gunshot noise.  In this 
case, the service medical records do not show that a hearing 
loss disability under the standards of 38 C.F.R. § 3.385 was 
present during military service.  The veteran was discharged 
from service in November 1968.  Post-service records do not 
disclose a clinical finding of right ear hearing loss until 
the October 2004 VA examination.  There is no earlier 
clinical finding to show that a hearing disability under the 
standards of 38 C.F.R. § 3.385 was present in that ear.  

The veteran further claims that an ear doctor at the Springer 
Clinic in 1984, when he underwent his "first real 
physical," concluded that his hearing loss was due to 
weapons fire.  The file does not contain any documentation 
from Springer Clinic, or any other private medical provider.  
Moreover, the only medical opinion of record to address the 
etiology of the veteran's current right ear hearing loss is 
that of the VA examiner in October 2004.  Such opinion 
discounted a relationship between current right ear hearing 
disability and military service.  

As the record now stands, there is no satisfactory proof that 
the currently demonstrated right ear hearing loss is related 
to disease or injury in service.  As noted, service medical 
records are negative for clinical findings or diagnosis of 
hearing loss, and the initial clinical finding of right ear 
hearing loss is many years after the veteran's discharge from 
service in November 1968.  In that regard, service connection 
for right ear hearing loss on a presumptive basis under 
38 C.F.R. § 3.309(a) is also not warranted, as a 
sensorineural loss was not manifest within one year of his 
service discharge.  

While there may be evidence of a current disability, the 
record does not contain medical evidence of a disability 
during service or medical evidence relating the current 
disability to a service injury or disease.  The veteran's 
statements during this appeal relating his hearing loss to 
inservice acoustic trauma are of little probative value, as 
he is a lay person and not competent to offer an opinion as 
to questions of medical diagnosis or causation.  See Espiritu 
v. Brown, 2 Vet. App. 492 (1992).  

The Board concludes that there is no competent evidence 
showing that the veteran's current right ear hearing loss had 
its onset during service or is otherwise related to service.  
The weight of the evidence is against the veteran's claim of 
service connection for right ear hearing loss.  As such the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Right Ear Tinnitus

As with hearing loss, the service medical records do not show 
that tinnitus was present during the veteran's military 
service.  While there are several notations of earaches, 
there was no complaint referable to tinnitus, or ringing in 
the ear.  The initial clinical finding of tinnitus in the 
record was not until the October 2004 VA examination, many 
years after the veteran's discharge from service in November 
1968.  Further, the only medical opinion of record to address 
the etiology of the veteran's current tinnitus is that of the 
VA examiner in October 2004, and that opinion discounted a 
relationship between current tinnitus and military service.  

As the record now stands, there is no satisfactory proof that 
the currently diagnosed tinnitus is related to disease or 
injury in service.  As noted, service medical records are 
negative for clinical findings or diagnosis of tinnitus, and 
the initial clinical finding of tinnitus was more than 30 
years after the veteran's discharge from service.  While 
there may be evidence of a current disability, the record 
does not contain medical evidence of a disability during 
service or medical evidence relating the current disability 
to a service injury or disease.  The veteran's statements 
during this appeal relating tinnitus to service are of little 
probative value in light of the absence of any notations of 
tinnitus, or ringing in the ears, contemporaneous with 
service.  Further, as a lay person, he is not competent to 
offer an opinion as to questions of medical diagnosis or 
causation.  See Espiritu v. Brown, 2 Vet. App. 492 (1992).  

The Board concludes that there is no competent evidence 
showing that the veteran's current tinnitus had its onset 
during service or is otherwise related to service.  The 
weight of the evidence is against the veteran's claim of 
service connection for tinnitus.  As such the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Right Eye Vision Loss

The veteran claims that he does not see well and that he 
should not have been accepted into the military given his 
condition, which was made worse by his period of service.  
However, the Board finds that there is no convincing evidence 
to show that the veteran currently has right eye vision loss 
that either had its clinical onset in service or had 
undergone an increase in severity beyond natural progression 
of the condition during active service.

In addressing whether direct service connection for right eye 
vision loss is warranted, the Board observes that service 
medical records at the time of entry into service in November 
1966 show that the veteran had decreased right eye visual 
acuity, diagnosed as amblyopia.  He was not seen during 
service for complaints or treatment related to decreased 
visual acuity, to include any superimposed eye injury or 
disease, and at the time of his separation examination in 
September 1968 his diagnosis remained amblyopia.  He 
presently has a diagnosis of amblyopia.  Thus, the medical 
evidence shows that the clinical onset of the veteran's 
current right eye vision loss was prior to his entrance into 
service.  For these reasons, the Board concludes that direct 
service connection is not in order.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Alternatively, the veteran may establish service connection 
for right eye vision loss through aggravation of a pre-
existing condition.  He has specifically argued that service 
connection is warranted on this basis.  In other words, he is 
conceding that he was not in sound medical condition at the 
time of entry into service, as shown by the finding of 
amblyopia on his enlistment physical examination in May 1966, 
and that his condition underwent an increase in severity 
during service.  

As noted, the medical evidence in this case clearly shows 
that at the time of entry into service the veteran was found 
to have decreased visual acuity, diagnosed as amblyopia.  In 
light of this finding, to prevail on his claim there must be 
evidence that the vision impairment increased in severity 
beyond the natural progression of the condition during 
service.  After a careful review of the record prior to, 
during, and subsequent to service, the Board finds that the 
right eye vision loss noted on entry did not undergo an 
increase in severity beyond natural progression.  

The clinical findings on the entrance and separation physical 
examinations with regard to right eye visual acuity would 
appear to indicate that the veteran's vision loss became 
worse.  Indeed, his physical profile for the eyes was 
downgraded from "2" to "3."  Nevertheless, there is no 
medical evidence of complaints, clinical findings, or 
treatment of right eye vision impairment between the time of 
his entrance and separation physical examinations.  Moreover, 
there is no medical evidence of complaints, clinical 
findings, or treatment of right eye vision impairment 
following discharge from service until the VA examination in 
October 2004.  The examination was scheduled for the 
expressed purpose of addressing the current nature and 
etiology of right eye vision loss.  The examiner returned an 
opinion, indicating that the veteran currently had amblyopia, 
that he had had it since childhood, and that it was unlikely 
such condition worsened during service.  There is no other 
medical opinion of record to refute the statements of the VA 
examiner, who noted his review of the claims file in 
conjunction with the examination.    

Although the veteran himself asserts that his right eye 
vision loss increased in severity during his active service 
period, as a layperson he is not competent to provide the 
requisite opinion as to the etiology of the loss of vision.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In view of the foregoing, the Board concludes that the weight 
of the credible evidence demonstrates that a pre-existing 
right eye vision loss did not undergo an increase in severity 
beyond the natural progress of the condition during service.  
Service connection on the basis of aggravation is thus not in 
order.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In sum, as the preponderance of the evidence is against the 
veteran's claim for service connection for right eye vision 
loss, on both direct and aggravation bases, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   


ORDER

Service connection for right ear hearing loss is denied.

Service connection for right ear tinnitus is denied.  

Service connection for right eye vision loss is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


